—Judgment, Supreme Court, New York County (Walter Schackman, J.), entered October 27, 1995, dismissing the action as against defendant Dime Savings Bank and bringing up for review an order of said court and Justice, which granted said defendant’s motion for summary judgment, unanimously affirmed, without costs.
The IAS Court properly rejected plaintiffs-brokers’ claim that they earned a commission. Since the buyers introduced by plaintiffs elected not to sign the agreement offered by Dime on the latter’s terms, they were not ready, willing and able buyers (see, Lane—Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36, 42). That the same buyers successfully bid for the property at a foreclosure sale the next day does not avail plaintiffs.
*236Moreover, plaintiffs are bound by the brokerage agreement signed by their agent, which conditioned entitlement to a commission upon the buyers’ execution of the assignment agreement (under which Dime would bid for the property and, if successful, would assign the bid to the proposed buyers), and the assignment actually being made. Neither condition was fulfilled and thus plaintiffs did not earn a commission pursuant to the brokerage agreement (see, supra, at 42-43; Graff v Billet, 101 AD2d 355, affd 64 NY2d 899). We reject plaintiffs’ claim of economic duress (see, Goldstein Prods. v Fish, 198 AD2d 137, 138). We have examined plaintiffs’ remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Ross, Williams and Andrias, JJ.